Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 30, 2018                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157328(40)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  WHITNEY SCHUSTER,                                                                                                    Justices
           Plaintiff-Appellee,
                                                                     SC: 157328
  v                                                                  COA: 335246
                                                                     Kent CC: 14-005418-NO
  RIVER OAKS GARDEN APARTMENTS, LLC,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer will be
  accepted for filing if submitted on or before May 2, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 30, 2018
                                                                                Clerk